Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of invention (1) and species (4) drawn to claims 1-12 and 21-27 in the reply filed on 05/11/2021 is acknowledged.
Claims 13-20 are cancelled.

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).

Claim 1 is objected to because of the following informalities:  the phrase “a torque device apparatus” in line 1 should be amended to read –a torque device--, or --a torque apparatus--.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “the wire clamping pads” in line 9 should be amended to read –the wire clamping pad--, the phrase “these clamping pads” in line 10 should be amended to read –the wire clamping pad--.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “a guidewire” in line 12 should be amended to read –the guidewire--.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  the phrase “that is used by a clinician” in line 3 should be amended to read –that is configured to be used by the clinician--.  Appropriate correction is required.

Claims 3-5, 11, 22, 23 are objected to because of the following informalities:  the phrase “more particularly” should be cancelled from the clams to avoid a potential of a 112(b) indefiniteness rejection.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the phrase “interlocking pivot” in line 11 should be amended to read –interlocking key pivot--, and the phrase “the farms joined together” in lines 5, 8 and 12 should be amended to read –the frames assembled together--.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the phrase “a retained guidewire” in line 6 should be amended to read –the retained guidewire--.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  the phrase “a torque device apparatus” in line 1 should be amended to read –a torque device--, or --a torque apparatus--.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  the phrase “interlocking pivot” in line 11 should be amended to read –interlocking key pivot--, and the phrase “the farms joined together” in lines 5, 8 and 12 should be amended to read –the first frame and the second frame are joined together--.  Appropriate correction is required.

Claims 25 and 26 are objected to because of the following informalities:  the phrase “that further includes” in line 1 should be amended to read –further includes--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 Limitation “wire clamping pad” in claims 1, 5, the specification disclose (a clamping mechanism of a torque device that has a relatively large wire-contacting area, a relatively larger wire-contacting area, with a given spring, reduces the ability of the 

Limitations “pivoting assembly element” in claims 1, 4, 6, 8, 12, 21, 22 and 27, and “centric locking mechanism” in claims 4 and 22, the specification (interlocking pivot 250 and interlocking key pivot 250A are the only members of a group defined herein as pivoting assembly elements, par.92) this is not a sufficient structure that corresponds to the claimed “pivoting assembly element” and “centric locking mechanism”.

Limitations “first spinner” in claims 2 and 8, “second spinner” in claim 10, and “spinner” in claim 25, the specification discloses (assembled torque device 10 of this embodiment includes a single spinner 140, or a "first spinner," that is composed of the spinner handles 130, and a clamping body 112 that is composed of the clamping body members 110, par.53) this is not a sufficient structure that corresponds to the claimed “spinner”.

Limitation “wire catch” in claims 6, 8, 12 and 27, the specification discloses (wire catch 520, including a wire catch tooth 521 and a wire catch block 524, par.83) this is not a sufficient structure that corresponds to the claimed “wire catch”

Limitation “backstop” in claims 6, 8, 12 and 27, the specification discloses (a backstop 180 is present on the pivot tab 210. The spinner handle 130 has a width 142, par.55) this is not a sufficient structure that corresponds to the claimed “backstop”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 22, 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recite the limitation “the assembled apparatus” in lines 8, 10 and 12, and claim 2 in lines 2 and 4, this limitation is not defined by the claims, which renders the claims indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Because under the broadest reasonable interpretation one 

Claim 1 recite the limitation “a guidewire may be inserted from the side” in lines 12-13, this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art isn’t sure if the guidewire will be inserted from the side or may not be inserted. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “may”.

Claim 4 recite the limitations “a pivot tab” and “a pivot cavity” in lines 10-11, these limitations are not defined by the claims, which renders the claims indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure if the claimed “a pivot tab” and “a pivot cavity” in lines 10-11 are the same and/or different than the claimed “a pivot tab” and “a pivot cavity” in lines 4-5. The scope of the claim remains indeterminate because of the claimed “a pivot tab” and “a pivot cavity”.
Similarly, claim 22 recite the limitation “a pivot tab” and “a pivot cavity” in lines 10-11. One with ordinary skill in the art isn’t sure if the claimed “a pivot tab” and “a pivot cavity” in lines 10-11 are the same and/or different than the claimed “a pivot tab” and “a 

Claims 6, 8, 11 and 12 recite the limitation “pivoting assembly element” this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art isn’t sure if the claimed “pivoting assembly element” in claims 6, 8 and 11 is the same and/or different than the claimed “pivoting assembly element” in claim 1.
    Similarly, claim 27 recite the limitation “pivoting assembly element”, one with ordinary skill in the art isn’t sure if the claimed “pivoting assembly element” in claim 27 is the same and/or different than the claimed “pivoting assembly element” in claim 21.
Claims 7, 8 and 12 recite the limitation “wire clamp” this limitation is not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art isn’t sure if the claimed “wire clamp” in claims 7, 8 and 12 is the same and/or different than the claimed “wire clamp” in claim 1.

Claim 12 recite the limitations “a backstop”, “wire catch”, “a wire clamp”, “a wire captivating notch” and “a pivoting assembly element” these limitations are not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art isn’t sure if the claimed limitations are the same and/or different than the claimed “a backstop”, “wire catch”, “a wire clamp”, “a wire captivating notch” and “a pivoting assembly element” in claim 8.

Claim 1 recites the limitation "the side" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the interior surfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitations "the end" and “the clamping body” in line 2.  There are insufficient antecedent basis for these limitations in the claim.

Claim 22 recites the limitation "the one or more springs" in line 6, claim 21 only recite one spring.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the wire clamping surfaces, wire captivating notch ceiling, and wire captivating notch retaining edge" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




As to claim 21, Nichols discloses a side-loading torque device apparatus (torque device 100, in fig.1) for manipulating a guidewire (wire 302, fig.3, par.35) used by a clinician in a medical procedure (abstract, par.28) that includes at least one of each of: 
a first frame (first comb structure 102a, par.28, fig.1-4), 
a second frame (second comb structure 102b, par.28, fig.1-4), 
a spring (spring 106, par.28, fig.1), 
a pivoting assembly element (pin 104 can be provided to join comb structures 102a and 102b and to allow the pivoting of the comb structures with respect to each other, par.28, fig.1-4) and
 a wire clamp (tooth elements 204 having facing surfaces 209 with concave surfaces 210 in each comb 102, par30-33, fig.2-3).

As to claim 23, Nichols discloses the apparatus, wherein the wire clamp more particularly includes a wire captivating notch (concave surface 210, par.33, fig.1-3).
As to claim 24, Nichols discloses the apparatus, wherein at least one of the wire clamping surfaces, wire captivating notch ceiling, and wire captivating notch retaining edge are of limited-width (tooth elements 204, facing surfaces 209, and concave surfaces 210 in each comb 102, all have limited width/dimensions to retain wire 302, par.28-35, fig.2-4).


As to claim 26, Nichols discloses the apparatus, that further includes at least one clamping body (pin 104 and/or handle 202, par.28-29, fig.1-2).

As to claim 27, Nichols discloses the apparatus, wherein the at least one clamping body further includes at least one selected from the group comprising: a release handle (handle 202, par.29, fig,2), a backstop, a pivoting assembly element (pin 104, par.28, fig.1), and a wire catch.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MAY A ABOUELELA/Primary Examiner, Art Unit 3791